Citation Nr: 9929285	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from January 1954 to January 
1957, August 1978 to September 1979 and from April 1st, to 
September 30th, 1984.

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (RO).  



REMAND

Review of the record reveals that the appellant has contended 
that his service-connected hypertension has increased in 
severity.  In support of this contention, he has indicated 
that his medication has been significantly increased in an 
effort to control his symptoms.  He has reported that he 
received treatment for his disability from three private 
physicians and requested that the RO obtain records of that 
treatment from the physicians in support of his claim.  
However, the record does not reflect that any efforts were 
undertaken by the RO to obtain the identified records.  In 
fact, in his VA Form 9, Substantive Appeal, the appellant 
again indicated that his medication had been increased and 
that it was his belief that the RO erred in not obtaining the 
treatment records which he previously had identified in 
support of his claim.

In view of the above and in an effort to ensure due process, 
the Board concludes that additional development is necessary 
in this case.  The Board further notes that the appellant has 
not been examined by VA since 1995, and in view of the 
allegations regarding an increase in severity of his 
disability as reflect by the increase in his medication since 
that time, additional medical development is also in order.


Accordingly, this case is REMANDED to the RO for the 
following action:

1. While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and/or 
argument on the appealed issues.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999) Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
veteran is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The RO should request that the veteran 
identify dates, locations and 
treatment providers for all private or 
VA treatment for his hypertension 
since January 1998.  Efforts to obtain 
any records of treatment should be 
documented and any evidence received 
in response to this request should be 
associated with the claims folder.

3. The RO should request all hypertension 
related treatment records from the 
following physicians:

Dr. Glenn Fussel
2827 Warm Springs Rd.
Columbus, GA 31909

Dr. Manuel Lopez
700 Tilghman Drive
Dunn, NC 28334

Dr. Laksham Rao
519-B East H St.
Erwin, NC 28339


4. The veteran should be scheduled for a 
VA cardiovascular examination in an 
effort to identify the current nature 
and severity of his hypertension.  The 
claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the 
examiners should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.

5. Upon completion of the above, the RO 
should readjudicate the appellant's 
claim for an increased disability 
evaluation for hypertension.  


If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


